--------------------------------------------------------------------------------

Exhibit 10(n)(3)

 CLECO CORPORATION

2030 Donahue Ferry Road

Pineville, LA 71360

January 30, 2006

«NAME»

«LOCATION»

Re:      Notice and Acceptance of Grant of Restricted Stock and Common Stock
Equivalent Units and Allocation of Opportunity Shares and Opportunity Common
Stock Equivalent Units - 2006 Performance Cycle

Dear «NICKNAME»:

            The Compensation Committee of the Board of Directors (the
"Committee") of Cleco Corporation (the "Company") appointed to administer the
Cleco Corporation 2000 Long-Term Incentive Compensation Plan, as amended (the
"Plan") has granted and allocated to you certain incentives related to shares of
the Company's $1.00 par value voting common stock (the "Common Stock").  This
letter is intended to provide you notice of the terms and conditions applicable
to your grant and allocation.  By execution below, you acknowledge and agree to
be bound by the terms and conditions described herein and the provisions of the
Plan.  Unless otherwise defined below, capitalized terms used herein shall have
the meanings ascribed to them in the Plan.

            1.         Grant of Restricted Stock and Common Stock Equivalent
Units. 

            a.         Grant.  The Committee grants to you an aggregate of
_____________ shares of Common Stock (the "Restricted Stock") and an equal
number of Common Stock Equivalent Units ("CEUs"), provided that during the 2006
Performance Cycle (as defined below), such shares of Restricted Stock and such
CEUs:

            (i)         Shall not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of; and

            (ii)        Shall be canceled and forfeited, without the payment of
consideration by the Company, if you are notified that the Company has not
achieved the Performance Objectives established for the 2006 Performance Cycle
or your employment with the Company and its Affiliates terminates for any
reason, except as provided in paragraph 5 hereof.

-1-

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 2

            b.         Restricted Stock.  The Company has issued in your name a
certificate or certificates for the Restricted Stock.  Pending the lapse of the
restrictions described above or the cancellation and forfeiture of the
Restricted Stock, you agree that the certificate or certificates will be held by
the Company in escrow.  You also agree to execute stock powers endorsed in
blank, if requested by the Committee.  During the 2006 Performance Cycle, you
are entitled to the rights of a shareholder with respect to the Restricted
Stock, including the right to vote the shares; provided, however, that you will
not be entitled to receive payments of dividends with respect to such shares. 
You may be entitled to payment of dividends with respect to shares that vest at
the end of the 2006 Performance Cycle as more fully described in paragraphs
1.d., 3.c. and 5.c. below.

            c.         CEUs. CEUs shall be recorded in a bookkeeping account
maintained by the Company.  You are not entitled to voting rights, dividend or
any other rights as a shareholder with respect to CEUs, although you may be
entitled to payment of dividend equivalent payments at the end of the 2006
Performance Cycle as more fully described in paragraphs 1.d., 3.c. and 5.c.
below.  The number of CEUs awarded to you under this award notice may be
adjusted by the Committee in the event of a stock split, stock dividend or other
recapitalization in the manner in which the Committee deems appropriate.

            d.         Dividends.  If dividends are declared and paid on shares
of Common Stock during the 2006 Performance Cycle, then the dividends paid on
shares of Restricted Stock and a cash amount equal to the dividends that would
have been paid on a number of shares of Common Stock equal to the number of CEUs
awarded to you pursuant to paragraph 1 (collectively, the "Accumulated
Dividends") will be credited to a bookkeeping account and will be held by the
Company, without interest, until the end of the 2006 Performance Cycle. 
Payment, if any, of the Accumulated Dividends will be made only as described in
paragraphs 3.c. or 5.c. below.  No dividends will be accumulated or paid during
the 2006 Performance Cycle with respect to Opportunity Shares or Opportunity
CEUs.

            2.         Allocation of Opportunity Shares and CEUs.  The Company
has also recorded in a separate bookkeeping account established and maintained
for your benefit a contingent allocation of ____________ units, representing
shares of Common Stock (the "Opportunity Shares"), and ____________ CEUs (the
"Opportunity CEUs").  While Opportunity Shares and Opportunity CEUs are
allocated to your account, you are not treated as a shareholder of the Company
with respect to the Opportunity Shares and Opportunity CEUs, and you have no
right to receive dividends, dividend equivalents or vote the shares.  No
dividends will be accumulated or paid during the 2006 Performance Cycle with
respect to Opportunity Shares or Opportunity CEUs.

 

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 3

            3.         Performance Objectives; Vesting, Delivery and Payment. 

            a.         Establishment of Performance Objectives.  A summary of
the Performance Objectives established for the period beginning as of January 1,
2006, and ending December 31, 2008 (the "2006 Performance Cycle") is attached
hereto as Exhibit A. The summary is subject to the provisions of the Plan,
including provisions authorizing the Committee to interpret the Plan, to
determine the degree to which the Company achieves the Performance Objectives,
and to adjust or amend the Performance Objectives during the 2006 Performance
Cycle. 

            b.         Vesting, Delivery and Payment.  As soon as practicable
after the end of the 2006 Performance Cycle, the Committee will notify you of
the number of shares of Restricted Stock, if any, that are no longer subject to
restriction, the number of CEUs, if any, to be paid to you in cash, and the
number of Opportunity Shares and Opportunity CEUs, if any, to be issued to you
from your bookkeeping account in the form of Common Stock or cash, as
applicable.  Payments with respect to CEUs and Opportunity CEUs under this
paragraph or any other provision of this award letter will be made in a lump sum
cash payment.  Each CEU or Opportunity CEU to be paid shall entitle you to a
cash payment equal to the Fair Market Value of a share of Common Stock as of a
date selected by the Committee as near as practicable to the payment date.  In
all events any cash payments to be made to you with respect to CEUs or
Opportunity CEUs will be made by March 15, 2009.  The number of shares of
Restricted Stock and Opportunity Shares to vest or be delivered, if any, and the
number of CEUs and Opportunity CEUs to be paid, if any, will be determined by
the Committee, based upon whether the Company has achieved the threshold, target
or maximum Performance Objectives for the 2006 Performance Cycle, as follows:

Performance

Objective

Restricted

Shares

CEUs

Total Award

      Threshold



 



      Target



 



      Maximum



 



Shares of Restricted Stock, CEUs, Opportunity Shares and Opportunity CEUs that
are not vested, paid or issued to you will be forfeited and the affected
certificates or bookkeeping entries canceled by the Company.

            c.         Payment of Accumulated Dividends.  If any shares of
Restricted Stock vest or payments are made with respect to any CEUs for the 2006
Performance Cycle, then following the end of the 2006 Performance Cycle, but no
later than March 15, 2009, you will be paid the Accumulated Dividends, if any,
that were credited to the bookkeeping accounts with respect to shares of
Restricted Stock that have vested and the CEUs for which payment has been made
for the 2006 Performance Cycle.  Any Accumulated Dividends associated with
shares of Restricted Stock which have not vested and CEUs which have not been
paid to you will be forfeited to the Company.

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 4

            4.         Further Limitations.  A purpose of the Company in
granting Restricted Stock and allocating Opportunity Shares is to encourage you
to become a long-term shareholder of the Company.  Consistent with this purpose,
you agree that if Restricted Stock is transferred to you free of restriction or
Opportunity Shares are transferred to you in the form of Common Stock, you will
not sell, assign or otherwise dispose of such Common Stock, without the prior
consent of the Company, and that such shares will be subject to forfeiture if
your employment is terminated for Cause, as described in paragraph 5 below. 
This restriction will remain in effect during the period commencing as of
January 1, 2009, and ending as of the earlier of (a) the date you cease to be an
employee of the Company or an Affiliate, or (b) January 1, 2012.  You agree that
shares of Common Stock subject to this restriction may be held by the Company,
in escrow, pending lapse of the transfer restrictions set forth in this
paragraph.  The Committee may, in its discretion, amend or waive the
restrictions set forth in this paragraph 4.  You will be notified as soon as
practicable of any such action taken by the Committee.

            5.         Termination of Employment.  If your employment with the
Company and its Affiliates is terminated prior to the expiration of the 2006
Performance Cycle, Restricted Stock granted to you, CEUs allocated to you and
any Accumulated Dividends allocated to you in accordance with paragraph 1
hereof, and Opportunity Shares and Opportunity CEUs allocated to you in
accordance with paragraph 2 hereof, will be forfeited as of the date of your
termination, except as expressly provided below:

            a.         Restricted Stock and Opportunity Shares.  If your
employment with the Company and its Affiliates is terminated during the 2006
Performance Cycle on account of your death, Disability or Retirement on or after
age 55, or if such termination is involuntary, but not on account of Cause, no
shares will be vested or delivered upon termination; provided, however, that if
any Restricted Stock held by then-current Participants vests at the completion
of the 2006 Performance Cycle, the restrictions lapse and the Performance
Objectives are deemed satisfied, the number of shares of Restricted Stock issued
to you with respect to such Performance Cycle shall be determined by obtaining
the product of:  (a) the total number of shares of such Restricted Stock subject
to restriction and/or Performance Objectives, (b) the actual payout percentage
paid to then-current Participants at the completion of the 2006 Performance
Cycle and (c) the quotient obtained by dividing (i) the number of days in the
2006 Performance Cycle prior to your severance date by (ii) the total number of
days in such Performance Cycle.

            If your employment with the Company and its Affiliates is terminated
on account of Cause during the period described in paragraph 4 hereof, you agree
that all Common Stock acquired on the lapse of restrictions and/or the transfer
of Opportunity Shares will be forfeited and canceled as of the date of such
termination, without requirement of further notice.

            b.         CEUs and Opportunity CEUs.  If your employment with the
Company and its Affiliates is terminated during the 2006 Performance Cycle on
account of your death, Disability

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 5

or Retirement on or after age 55 or such termination is involuntary, but not on
account of Cause, no payments in respect of CEUs or Opportunity CEUs will be
made to you upon termination; provided, however, that if any payments with
respect to CEUs are paid to then-current Participants at the completion of the
2006 Performance Cycle, and the Performance Objectives are deemed satisfied,
then payment will be made as to the number of CEUs allocated to you with respect
to such Performance Cycle determined by obtaining the product of:  (a) the total
number of CEUs granted to you subject to restriction and/or Performance
Objectives, (b) the actual payout percentage paid to then-current Participants
at the completion of the 2006 Performance Cycle and (c) the quotient obtained by
dividing (i) the number of days in the 2006 Performance Cycle prior to your
severance date by (ii) the total number of days in such Performance Cycle.  Such
payment will be made to you no later than March 15, 2009.

            c.         Accumulated Dividends.  Accumulated Dividends that were
credited to the bookkeeping accounts with respect to the shares of Restricted
Stock which were deemed vested pursuant to paragraph 5.a. and the CEUs which
were paid pursuant to paragraph 5.b. will be paid to you no later than March 15,
2009.

            d.         Cause.  For this purpose, the term "Cause" generally
means that you commit an intentional act of fraud, embezzlement or theft during
your employment, you engage in intentional misconduct that is materially
injurious to the Company (or an Affiliate), you wrongfully disclose confidential
information, you intentionally damage the property of the Company or you
intentionally refuse to perform your material job duties.  The Committee
determines whether any termination is on account of Cause.

            6.         Change in Control.  Notwithstanding any provision of the
Plan or this agreement to the contrary, upon the occurrence of a Change in
Control, all Performance Objectives shall be deemed satisfied and all
restrictions and limitations shall lapse as to the aggregate number of shares of
Restricted Stock granted to you in paragraph 1 hereof, all CEUs granted to you
in paragraph 1 shall be paid to you in cash, shares of Common Stock equal to the
number of Opportunity Shares allocated to you in paragraph 2 hereof shall be
transferred to you, free of restriction, and Opportunity CEUs allocated to you
in paragraph 2 hereof shall be paid to you in cash.  If your employment with the
Company is subject to a severance agreement, employment agreement or similar
document defining the term "Change in Control," the definition contained in such
document shall govern; otherwise, the term "Change in Control" shall be
determined in accordance with the terms of the Plan.

            Unless you are or become a party to a separate written agreement
with the Company that provides to the contrary, the Plan provides that no
portion of the payments you receive from the Company or an Affiliate on account
of a Change in Control, including Common Stock under this paragraph 6, can be
characterized as an "excess parachute payment" within the meaning of Section
280G of the Internal Revenue Code of 1986, as amended.  If an excess parachute

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 6

payment is otherwise payable to you on account of a Change in Control, you may
be required to forfeit some or all of the Common Stock transferable hereunder to
comply with this limitation.

            Notwithstanding the foregoing, payments of cash with respect to CEUs
will not be made pursuant to this paragraph 6 unless the Change in Control is a
permissible payment event for purposes of Section 409A of the Code and relevant
guidance thereunder.  If the Change in Control is not a permissible payment
event under Section 409A of the Code, payments with respect to CEUs will be made
at the end of the 2006 Performance Cycle, but not later than March 15, 2009.

            7.         Business Transactions.  If your employment with the
Company and its Affiliates is involuntarily terminated on account of a Business
Transaction and not on account of Cause, all Performance Objectives shall be
deemed satisfied and all restrictions shall lapse as to the Restricted Stock
granted to you in paragraph 1 hereof, all CEUs granted to you in paragraph 1
shall be paid to you in cash, shares of Common Stock equal to the number of
Opportunity Shares allocated to you in paragraph 2 hereof shall be transferred
to you, free of restriction, and Opportunity CEUs allocated to you in paragraph
2 hereof shall be paid to you in cash.  For this purpose, the term "Business
Transaction" is defined in the Plan as the sale, lease or other disposition of
all or a substantial portion of the assets of an Affiliate or the sale or other
disposition of all or substantially all of the issued and outstanding stock or
other equity interests of an Affiliate.  The Committee determines whether any
sale, lease or disposition is a Business Transaction.

            8.         Tax Withholding.  If the restrictions lapse with respect
to all or part of the Restricted Stock or if Opportunity Shares are transferred
to you, you agree that:

            a.         If Restricted Stock is released to you, CEUs are paid to
you, Opportunity Shares are transferred or issued to you or Opportunity CEUs are
paid to you by the Company, you will, no later than the date of such release,
transfer or issuance, pay to the Company, or make arrangements satisfactory to
the Committee regarding payment of, any federal, state or local taxes required
by law to be withheld by the Company with respect to such deliveries or
payments; and

            b.         The Company and its Affiliates shall, to the extent
permitted by law, have the right to deduct from any payments otherwise due to
you any federal, state or local taxes required by law to be withheld.

            9.         No Assignment.  The grant and allocation described herein
shall not be subject in any manner to sale, transfer, pledge, assignment or
other encumbrance or disposition, whether by operation of law or otherwise and
whether voluntarily or involuntarily, except by will or the laws of descent and
distribution.

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page 7

            10.       Additional Requirements.  You acknowledge that Common
Stock acquired hereunder may bear such legends as the Committee or the Company
deems appropriate to comply with applicable Federal or state securities laws or
under the terms of the Plan.  In connection therewith and prior to the issuance
of such shares, you may be required to deliver to the Company such other
documents as may be reasonably required to ensure compliance with applicable
Federal or state securities laws.

            11.       Employment Rights.   Neither this agreement nor the grant
of Restricted Stock or CEUs or allocation of Opportunity Shares or Opportunity
CEUs shall be deemed to confer upon you any right to continue in the employ of
the Company or any Affiliate or interfere, in any manner, with the right of the
Company or any of its Affiliates to terminate your employment, whether with or
without cause, in its sole discretion.

            12.       Amendment.  The Committee may amend the terms and
conditions set forth herein, without your consent, to the extent it determines
that such amendment is necessary or appropriate to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.  You will receive
written notice of any such amendment.  Otherwise, the terms and conditions set
forth herein can be amended by the written consent of the parties hereto.
 

                                                                                                                                     
      Very truly yours,   
 

                                                                                                                                 
          CLECO CORPORATION     
           

                                                                                                                              
             By:       _____________________________

                                                                                              
                                                        

                                                                                                                            
               Its:           

                                                                                                              
                        

--------------------------------------------------------------------------------

«NAME»

January 30, 2006

Page8


ACKNOWLEDGMENT AND AGREEMENT

 

            I acknowledge that the Restricted Stock and CEUs granted and
Opportunity Shares and Opportunity CEUs allocated hereunder shall be subject to
such additional terms and conditions as may be imposed under the terms of the
Plan, in addition to the terms and conditions of this agreement. By execution of
this agreement, I acknowledge that no member of the Committee shall be liable
for any action or determination taken in good faith with respect to the Plan or
any grant or award hereunder.
 

           
                                                                        
                                                          
___________________________________

                   
                                                                                                                
           Signature
 

   

                           
                                                                                    
                               Date: ______________________________


--------------------------------------------------------------------------------

EXHIBIT A

CLECO CORPORATION

2000 LONG-TERM INCENTIVE COMPENSATION PLAN

PERFORMANCE OBJECTIVES

 

            The Cleco Corporation 2000 Long-Term Incentive Compensation Plan
(the "Plan") requires the Compensation Committee of the Board of Directors (the
"Committee") of Cleco Corporation (the "Company") to establish performance
measures for each Performance Cycle.

            For the 2006 Performance Cycle, the comparative performance measure
approved is the relative price appreciation plus dividends paid per share on
Common Stock ("Total Shareholder Return" or "TSR") during the 2006 Performance
Cycle as compared to the Total Shareholder Return of companies in the S&P Small
and Midcap Electric Utilities Index ("Peer Group").  The Company's TSR must rank
at or above the 30th percentile level in order for any award to be paid.  Actual
awards are determined by the Committee based on the Company's rank within the
peer group (see Attachment A - Performance Award Matrix).

            Restrictions will lapse upon receipt by you of written notice from
the Committee that the Company has achieved the Performance Objectives
established for the 2006 Performance Cycle; notice will be given by the
Committee as soon as practicable after the close of the cycle.  Payments with
respect to CEUs will be made on a similar schedule, provided that in all events
any payments to be made with respect to the CEUs granted for the 2006
Performance Cycle will be made on or before March 15, 2009.

-9-

--------------------------------------------------------------------------------

 